               Case 3:19-cv-05528-JSC Document 25 Filed 03/12/20 Page 1 of 7




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   MEREDITH OSBORN, , State Bar #250467
     Chief Trial Deputy
 3   JAMES F. HANNAWALT, State Bar #139657
     Deputy City Attorney
 4   Fox Plaza
     1390 Market Street, Sixth Floor
 5   San Francisco, California 94102-5408
     Telephone:    (415) 554-3913
 6   Facsimile:    (415) 554-3837
     E-Mail:       james.hannawalt@sfcityatty.org
 7

 8   Attorneys for Defendant
     CITY AND COUNTY OF SAN FRANCISCO
 9
     JOHN L. BURRIS, Esq., SBN 69888
10   PATRICK M. BUELNA, Esq., SBN 317043
     ADANTE D. POINTER, Esq., SBN 236229
11   LAW OFFICES OF JOHN L. BURRIS
12   Airport Corporate Center
     7677 Oakport St., Suite 1120
13   Oakland, CA 94621
     Telephone:     (510) 839-5200
14   Facsimile:     (510) 839-3882
     Email: John.Burris@johnburrislaw.com
15   Email: Adante.Pointer@johnburrislaw.com
16   Email: Patrick.Buelna@johnburrislaw.com

17
     Attorneys for Plaintiff
18

19
20
                                  UNITED STATES DISTRICT COURT
21
                                NORTHERN DISTRICT OF CALIFORNIA
22
      JEFFREY MCELROY,                              Case No.: 19-cv-05528-JSC
23
              Plaintiff,                            JOINT CASE MANAGEMENT STATEMENT
24
              vs.                                   Hearing Date:       March 19, 2019
25                                                  Time:               1:30 p.m.
      CITY AND COUNTY OF SAN                        Place:              Courtroom F, 15th Floor
26    FRANCISCO, a municipal corporation; and                           San Francisco, CA 94102
      DOES 1-50, inclusive.
27                                                  Trial Date:         January 11, 2021
              Defendants.
28
      Joint Case Management Statement                1                      n:\lit\li2019\200240\01410429.docx
      Case No. 19-cv-05528
                  Case 3:19-cv-05528-JSC Document 25 Filed 03/12/20 Page 2 of 7




 1           The parties to the above-entitled action jointly submit this JOINT CASE MANAGEMENT

 2   STATEMENT pursuant to the Standing Order for All Judges of the Northern District of California

 3   dated November 1, 2018 and Civil Local Rule 16-9.

 4           1.       Jurisdiction and Service:

 5           The parties agree that his Court has jurisdiction over this action under 28 U.S.C. §§ 1331 and

 6   1343. Defendants responded to the complaint on October 11, 2019. The parties agree that venue is

 7   proper under 28 U.S.C. §§ 1391(b)(1) and (b)(2).

 8           2.       Facts:

 9           a.       Plaintiff:

10           On June 20, 2018 at approximately 4:00 p.m., two San Francisco Police Officers detained

11   Plaintiff Jeffrey McElroy him for allegedly riding his bicycle on the sidewalk nearby 16th Street and

12   Mission in San Francisco, CA. Rather than just issuing him a citation and moving on, Officer Marcic

13   and his partner procured this petty infraction as a pretense to harass Mr. McElroy. Based on the

14   allegation that Mr. McElroy was being uncompliant, SFPD officers searched his person and pretended

15   to not find the wallet bulging from McElroy’s back pocket so they could allegedly search his backpack

16   for identification.

17           While officers searched the backpack, McElroy feared the officers’ suspicious behavior and

18   ran away. Officers cornered McElroy in a garage and ordered him to come out. McElroy came out and

19   cowered behind a folding chair. Officer Marcic punched McElroy mercilessly in the face and head

20   even after McElroy had surrendered, both his hands were visible and covering his head. Although

21   Officer Marcic wrote in his sworn police report that McElroy was resisting, a neighbor who watched

22   from the window testified at the preliminary hearing that McElroy offered no resistance. Afterwards,

23   officers fist-bumped and laughed.

24           The SFDA filed criminal charges against McElroy. At the preliminary hearing evidence of the

25   body camera footage was introduced, which resulted in the criminal charges being tossed out. Judge

26   Stephen Murphy had “concerns about Officer Marcic’s credibility, and particularly in light of the

27

28
      Joint Case Management Statement                     2                          n:\lit\li2019\200240\01410429.docx
      Case No. 19-cv-05528
                    Case 3:19-cv-05528-JSC Document 25 Filed 03/12/20 Page 3 of 7




 1   video.” 1 Afterwards, the public defender filed a complaint with the San Francisco Department of

 2   Police Accountability (“SFDPA”), which conducted an investigation into the incident.

 3             As reported by the Mission Local news, SFDPA investigators concluded by a preponderance of

 4   the evidence that Officer Marcic “lied under oath about the subject’s initial non-compliance and wrote

 5   an inaccurate and incomplete incident report” and that Officer Marcic used excessive force. (Id.)

 6             Officer Marcic is the same officer who, a week prior to beating up Mr. McElroy, responded to

 7   a gay couple that had reported being victimized and Officer Marcic made a homophobic comment to

 8   them. 2

 9             b.       Defendants: On June 20, 2018, Officer Marcic and Hayes were on patrol in a marked

10   patrol car wearing full police uniforms on Mission Street near 16th Street when they saw Jeffrey

11   McElroy riding a bicycle on the sidewalk. Mr. McElroy was wearing a backpack. The officers

12   detained Mr. McElroy for violating the City ordinance prohibiting adults from riding bicycles on the

13   sidewalk. Given the number of violent crimes in the area of 16th and Mission, for officer safety

14   Officer Marcic pat searched Mr. McElroy for weapons. No weapon was found when patting the

15   exterior of Mr. McElroy’s clothing. Next, the officers sat Mr. McElroy on the sidewalk and asked him

16   for his name and birthdate. Mr. McElroy provided the officers with three false identities. The officers

17   were unable to confirm Mr. McElroy’s identity, and were aware that he lied at least twice about his

18   identity. In an effort to confirm his identity, Officer Sterling announced that we was going to look for

19   identification in the plaintiff’s backpack. The moment Officer Sterling opened the backpack, he saw a

20   semi-automatic handgun. The moment Officer Sterling opened the backpack, Mr. McElroy jumped to

21   his feet and sprinted away. The officers gave chase.

22             The foot pursuit led the officers from Mission onto 15th Street, and then into Natoma Alley.

23   On Natoma, Mr. McElroy ran into an open garage of a residence. Unaware of what weapons might be

24   available to Mr. McElroy in the garage, the officers ordered plaintiff to get on the ground at gunpoint.

25             1
               “ SFPD officer accused of lying under oath after severely beating bicyclist in SF’s Mission”
26           https://missionlocal.org/2019/10/sfpd-officer-lied-under-oath-after-severely-beating-bicyclist-
     in-sfs-mission/
27           2
               “Castro bar owner spit on, called 'faggot' by car driver”
28           https://www.ebar.com/news/news/261296
      Joint Case Management Statement                       3                         n:\lit\li2019\200240\01410429.docx
      Case No. 19-cv-05528
                  Case 3:19-cv-05528-JSC Document 25 Filed 03/12/20 Page 4 of 7




 1   Instead, Mr. McElroy came out of the garage brandishing a folding metal chair. The officers holstered

 2   their guns and drew their batons in defense. Mr. McElroy was then cornered between the two officers,

 3   a parked car, and the wall of the residence when he slipped and fell onto the ground. While Mr.

 4   McElroy was on the ground, Officer Marcic attempted to get physical control of Mr. McElroy, who

 5   refused to submit to arrest. Officer Marcic struck Mr. McElroy with his fist six times and Officer

 6   Sterling struck Mr. McElroy in the leg with his baton to obtain compliance and end Mr. McElroy’s

 7   resistance so he could be put in handcuffs. The use of force was captured on body warn video and

 8   properly documented. Mr. McElroy was arrested.

 9           The DPA findings related to Officer Marcic’s conduct in connection with the arrest of Mr.

10   McElroy have been challenged and there has been no final determination at this time. The alleged

11   comment attributed to Officer Marcic reported in the Bay Area Reporter (BAR) are disputed and have

12   no bearing on the arrest of Mr. McElroy.

13           3.       Legal Issues:

14           The primary legal issues are whether: (1) there is municipal liability, Monell v. Department of

15   Social Servs., 436 U.S. 658, 98 S.Ct. 2018 (1978); (2) if there was a violation of Plaintiff's Fourth

16   Amendment rights; and (3) the officers are entitled to qualified immunity, Harlow v. Fitzgerald, 457

17   U.S. 800, 102 S.Ct. 2727 (1982).

18           4.       Motions:

19           Defendant plans to file a motion for summary judgment.

20           Plaintiff will consider a motion for partial adjudication.

21           5.       Amendment of Pleadings:

22           The deadline for filing a motion to amend the pleading was February 6, 2020. [ECF 15] The

23   Plaintiff filed a First Amended Complaint and the named defendants have filed an Answer to that

24   amended pleading.

25           6.       Evidence Preservation:

26           The parties have taken steps to collect and preserve evidence related to the issues presented by

27   this action.

28
      Joint Case Management Statement                       4                         n:\lit\li2019\200240\01410429.docx
      Case No. 19-cv-05528
                  Case 3:19-cv-05528-JSC Document 25 Filed 03/12/20 Page 5 of 7




 1           7.        Disclosures:

 2           The parties have exchanged initial disclosures.

 3           8.        Discovery:

 4           Plaintiff

 5           Plaintiff served document production requests and is awaiting the disclosures.

 6           Defendant

 7           Defendant served interrogatories and document production requests. Defendant has initiated

 8   the meet and confer process regarding deficiencies in the unverified responses provided. The

 9   deposition of Plaintiff has been noticed for March 25, 2020. If necessary, the defendant will meet and

10   confer with plaintiff and seek any necessary Court orders for independent medical examinations.

11           9.        Class Actions:

12           This is not a class action.

13           10.       Related Cases:

14           There are no related civil cases.

15           11.       Relief:

16           Plaintiff

17           Plaintiff seeks a judgment in his favor. Plaintiff seeks monetary damages for past and future

18   emotional distress, medical costs and loss of wages. Plaintiff seeks injunctive relief. Plaintiff also

19   seeks reasonable attorney fees and costs.

20           Defendant

21           Defendant seeks a judgment in its favor and related costs and fees as appropriate.

22           12.       Settlement and ADR:

23           The parties participated in a settlement conference with Magistrate Judge Cousins. The case

24   did not settle.

25           13.       Consent to Magistrate Judge For All Purposes:

26           The parties consent to a Magistrate Judge to conduct all further proceedings including trial and

27   entry of judgment.

28
      Joint Case Management Statement                      5                           n:\lit\li2019\200240\01410429.docx
      Case No. 19-cv-05528
                 Case 3:19-cv-05528-JSC Document 25 Filed 03/12/20 Page 6 of 7




 1             14.     Other References:

 2             The parties do not believe this case is suitable for reference to binding arbitration, a special

 3   master, or the Judicial Panel on Multidistrict Litigation.

 4             15.     Narrowing of Issues:

 5             Plaintiff

 6             Plaintiff will seek to narrow issues through motion for summary judgment or partial summary

 7   judgment following discovery. Plaintiff reserves the right to seek bifurcation of issues if the need

 8   arises.

 9             Defendant

10             Defendant will seek to narrow issues through motion for summary judgment or partial

11   summary judgment following discovery. Defendant reserves the right to seek bifurcation of issues if

12   the need arises.

13             16.     Expedited Trial Procedure:

14             The parties do not believe that an expedited schedule is appropriate.

15             17.     Scheduling:

16             The parties do not seek to amend the pre-trial scheduling order at this time. [ECF 15]

17             18.     Trial:

18             The parties request a trial by jury and expect the trial to last approximately six (6) court days.

19             19.     Disclosure of Non-party Interested Entities or Persons:

20             No persons, firms, partnerships, corporations (including parent corporations) or other entities

21   are known by the parties to have either: (i) a financial interest in the subject matter in controversy or in

22   a party to the proceeding; or (ii) any other kind of interest that could be substantially affected by the

23   outcome of the proceeding.

24             By the terms of Rule 3-16, the City is exempt from the certification requirement.

25             20.     Professional Conduct:

26             All attorneys of record for the parties have reviewed the Guidelines for Professional Conduct

27   for the Northern District of California.

28
      Joint Case Management Statement                         6                           n:\lit\li2019\200240\01410429.docx
      Case No. 19-cv-05528
                 Case 3:19-cv-05528-JSC Document 25 Filed 03/12/20 Page 7 of 7




 1             21.    Such other matters as may facilitate the just, speedy and inexpensive disposition of this

 2   matter.

 3             None

 4   Dated: 3-12-2020
 5                                                    DENNIS J. HERRERA
                                                      City Attorney
 6                                                    MEREDITH OSBORN
                                                      Chief Trial Deputy
 7                                                    JAMES F. HANNAWALT
 8                                                    Deputy City Attorneys

 9
                                                By:         /s/ James F. Hannawalt
10                                                    JAMES F. HANNAWALT

11                                                    Attorneys for Defendant
                                                      CITY AND COUNTY OF SAN FRANCISCO
12

13

14
     Dated: 3-12-2020
15
                                                      THE LAW OFFICES OF JOHN L. BURRIS
16

17
                                                By: /s/ Patrick M. Buelna
18                                                 PATRICK M. BUELNA
                                                   ADANTE D. POINTER
19                                                 Attorneys for Plaintiff

20

21

22

23

24

25

26

27

28
      Joint Case Management Statement                       7                          n:\lit\li2019\200240\01410429.docx
      Case No. 19-cv-05528
